                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

MICHAEL CLINTON ELEOPOULOS                                                                    PLAINTIFF

v.                                                                                    No. 1:21CV47-DAS

LEE COUNTY TUPELO ADULT JAIL, ET AL.                                                      DEFENDANTS


                        ORDER REQUIRING PLAINTIFF TO PROVIDE
                        DOCUMENTATION OF ATTEMPTS TO OBTAIN
                            INMATE ACCOUNT INFORMATION

        The court takes up the matter of the plaintiff’s attempts to provide the court with his inmate

account information so the court may determine whether he is entitled to proceed as a pauper. The

plaintiff states [12] that he has submitted two requests to the Inmate Legal Assistance Program and

has also filed a grievance, to no avail. He did not, however, document these efforts with the court.

        It is, therefore, ORDERED, that, within 21 days from the date of this order, the plaintiff

provide the court with documentation of his attempts to obtain his inmate account information.

Failure to do so will result in the dismissal of this case under Fed. R. Civ. P. 41(b) for failure to

prosecute.


        SO ORDERED, this, the 21st day of June, 2021.



                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE
